Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10816134. Although the claims at issue are not identical, they are not patentably distinct from each other because both 10816134 and application serial number 17/071,207 disclose a storage hanger, comprising: a main body having a rear portion, a base portion, and a front portion, the rear portion having a proximal end and a distal end and at least one aperture formed through the rear portion, the front portion having a proximal end and a free distal end, the base portion coupled to the proximal end of the rear portion and the proximal end of the front portion, each of the rear portion, the base portion, and the front portion sharing a common peripheral edge, the free distal end of the front portion further having at least one rounded section of the peripheral edge, the rear portion is disposed on a first plane, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 12, 13, 15, 16, 17, 18, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over TeraFlex 1830702 jeep door hanger from Amazon July 30, 2015 (hereinafter Teraflex) in view of Edwards 20060103129. Teraflex discloses a storage hanger, comprising: a main body having a rear portion, a base portion, and a front portion, the rear portion having a proximal end and a distal end and at least one aperture formed through the rear portion, the front portion having a proximal end and a .

[AltContent: arrow][AltContent: textbox (apertures)][AltContent: arrow][AltContent: textbox (front portion)][AltContent: textbox (rear portion
base portion)][AltContent: arrow][AltContent: arrow]             
    PNG
    media_image1.png
    226
    397
    media_image1.png
    Greyscale


Claims 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TeraFlex 1830702 jeep door hanger from Amazon July 30, 2015 (hereinafter Teraflex) in view of Edwards 20060103129. TeraFlex discloses all of the limitations of the claimed invention except for the free distal end of the front portion further having at least one rounded section of the peripheral edge; wherein the free distal end of the front portion includes two rounded corners; wherein each of the rounded corners is rounded at an angle of about 45 degrees; wherein the distal end of the rear portion has rounded .

[AltContent: textbox (rounded section of peripheral edge )][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (rounded corners)]
    PNG
    media_image2.png
    222
    433
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teraflex to have included the free distal end of the front portion further having at least one rounded section of the peripheral edge; the free distal end of the front portion includes two rounded corners; wherein each of the rounded corners is rounded at an angle of about 45 degrees as taught by Edwards for the purpose of providing a means of preventing damage to the supported member such as a jeep door. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TeraFlex 1830702 jeep door hanger from Amazon July 30, 2015 (hereinafter Teraflex) in view of Edwards 20060103129. TeraFlex in view of Edwards discloses all of the In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TeraFlex 1830702 jeep door hanger from Amazon July 30, 2015 (hereinafter Teraflex) in view of Edwards 20060103129. TeraFlex in view of Edwards discloses all of the limitations of the claimed invention except for wherein the rear portion has a width, the width is less than a distance between adjacent studs in a wall. Teraflex teaches that it is known to have wherein the rear portion has a width, the width is less than a distance between adjacent studs in a wall. 
[AltContent: arrow][AltContent: textbox (the rear portion has a width is less than distance between adjacent studs in a wall)]
    PNG
    media_image3.png
    440
    683
    media_image3.png
    Greyscale

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional brackets for hanging and supporting objects. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631